Kernochan, P. J.
This is an appeal from two judgments convicting the appellant (1) of operating a sight-seeing bus without having obtained a public hack driver's license; (2) of operating a sight-seeing bus without having obtained a public hack license. The complaints are violations of_chapter 14 of article 8 of the New York Code of Ordinances.
To sustain the judgments it is necessary to prove that the vehicle the appellant was operating was a public hack. The ordinance (§ 80) defines a public hack as follows: “ A vehicle plying for hire, for which public patronage is solicited upon the street; any vehicle carrying passengers for hire, operating from or in a railroad station or steamship landing.”
In my opinion, there is no evidence to prove: 1. That the vehicle was plying for hire for which public patronage was solicited upon the streets. " )
2. That the vehicle was carrying passengers for hire operating from or in a railroad station or steamship landing.
The necessity for such evidence is pointed out in the case of People v. Cuneen (94 Misc. 509, at p. 523).
Judgment must, therefore, be reversed on the law and the facts and a new trial ordered.
Fetherston, J., concurs.